           Case 1:19-cv-01204-CG Document 27 Filed 11/19/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

VALERIE MONTOYA,

                     Plaintiff,

v.                                                             CV No. 19-1204 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

      ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff Valerie Montoya’s Opposed Motion

for Attorney Fees Pursuant to the Equal Access to Justice Act, with Memorandum in

Support (the “Opposed Motion”), (Doc. 25), filed November 4, 2020, and her Unopposed

Motion for Attorney Fees Pursuant to the Equal Access to Justice Act, with Memorandum

in Support (the “Unopposed Motion”), (Doc. 26), filed November 18, 2020. The Court,

having reviewed the Unopposed Motion under the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412, finds the Unopposed Motion is well-taken and shall be granted.

       IT IS THEREFORE ORDERED that Plaintiff shall be awarded $6,800.00 in attorney

fees pursuant to EAJA, 28 U.S.C. § 2412(d), made payable to Plaintiff but mailed to

Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall

refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580

(10th Cir. 1986).
       Case 1:19-cv-01204-CG Document 27 Filed 11/19/20 Page 2 of 2



    IT IS FINALLY ORDERED that Plaintiff’s Opposed Motion, (Doc. 25), is DENIED

AS MOOT.

    IT IS SO ORDERED.


                             THE HONORABLE CARMEN E. GARZA
                             CHIEF UNITED STATES MAGISTRATE JUDGE




                                       2
